Case 6:16-cr-00017-JDK Document 386 Filed 08/05/21 Page 1 of 5 PageID #: 1350



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                  TYLER DIVISION

  UNITED STATES OF AMERICA                           §
                                                     §
                                                     §          CASE NO. 6:16-CR-17-JDK
  vs.                                                §
                                                     §
                                                     §
  BRANDON MICHAEL ALLEN (8)                          §
                                                     §



                          REPORT AND RECOMMENDATION
                      ON REVOCATION OF SUPERVISED RELEASE

        On August 5, 2021, the Court held a final revocation hearing on a Petition for Warrant or

Summons for Offender under Supervision. The Government was represented by Assistant United

States Attorney Lucas Machicek. Defendant was represented by Matt Millslagle.

                                           Background

        After pleading guilty to the offense of Possession with Intent to Distribute

Methamphetamine, a Class C felony, Defendant Brandon Michael Allen was sentenced on May

23, 2017 by United States District Judge Thad Heartfield. The offense carried a statutory

maximum imprisonment term of 20 years. The guideline imprisonment range, based on a total

offense level of 15 and a criminal history category of VI, was 41 to 51 months. Defendant was

sentenced to 48 months of imprisonment to be followed by a 3-year term of supervised release.

Defendant’s supervision is subject to the standard conditions of release, plus special conditions to

include financial disclosure, drug testing and treatment, psychoactive substance prohibition and a

$100 special assessment.




                                                 1
Case 6:16-cr-00017-JDK Document 386 Filed 08/05/21 Page 2 of 5 PageID #: 1351



       Defendant completed his term of imprisonment and started his term of supervised release

on November 27, 2019. The case was re-assigned to United States District Judge Jeremy D.

Kernodle on April 16, 2020.

                                           Allegations

       In the First Amended Petition seeking to revoke Defendant’s supervised release, filed on

May 17, 2021, United States Probation Officer Ben Sanders alleges that Defendant violated the

following conditions of supervised release:



        1. Allegation 1 (mandatory condition 3): The defendant shall refrain from any
           unlawful use of a controlled substance. The defendant shall submit to one drug
           test within 15 days of release from imprisonment and at least two periodic drug
           tests thereafter, as determined by the court. It is alleged that Defendant submitted
           a urine specimen that tested positive for methamphetamine on April 6, 2020. It is
           further alleged that Defendant submitted urine specimens on September 4, November
           18, and December 21, 2020 that tested positive for methamphetamine and marijuana.

        2. Allegation 2 (mandatory condition 1): The defendant shall not commit another
           federal, state, or local crime. It is alleged that Defendant was arrested in Caddo
           Parish, Louisiana on April 12, 2021 for allegedly committing the offense of Illegal
           Possession of Stolen Things, a felony offense, after deputies discovered the
           motorcycle Defendant was riding was stolen out of Gregg County, Texas.

        3. Allegation 3 (standard condition 3): The defendant must not knowingly leave the
           federal judicial district where he is authorized to reside without first getting
           permission from the court or the probation officer. It is alleged that Defendant
           was outside the Eastern District of Texas on April 12, 2021 without permission of the
           U.S. Probation Officer.



                                        Applicable Law

       According to 18 U.S.C. § 3583(e)(3), the Court may revoke the term of supervised release

and require a Defendant to serve in prison all or part of the term of supervised release without

credit for the time previously served under supervision, if it finds by a preponderance of the

evidence that Defendant violated a term of supervised release. Supervised release shall be revoked

                                                2
Case 6:16-cr-00017-JDK Document 386 Filed 08/05/21 Page 3 of 5 PageID #: 1352



upon a finding of a Grade A or B supervised release violation. U.S.S.G. § 7B1.3(a)(1). In the

present case, Defendant’s original offense of conviction was a Class C felony. Accordingly, the

maximum imprisonment sentence that may be imposed is 2 years of imprisonment. 18 U.S.C. §

3583(e).

        Under the Sentencing Guidelines, which are non-binding, 1 if the Court finds by a

preponderance of the evidence that Defendant violated his conditions of supervised release by

possessing methamphetamine or committing the offense of Illegal Possession of Stolen Things as

alleged in the petition, he is guilty of a Grade B violation. U.S.S.G. § 7B1.1(a). Defendant’s

original criminal history category was VI. The guidelines provide that Defendant’s guideline

range for a Grade B violation is 21 to 27 months of imprisonment, which is capped by the statutory

maximum of 2 years. If the Court finds by a preponderance of the evidence that Defendant violated

his conditions of supervised release by using methamphetamine or marijuana or by leaving the

district without permission as alleged in the petition, he is guilty of a Grade C violation. U.S.S.G.

§ 7B1.1(a). With Defendant’s original criminal history category of VI, the guidelines provide that

Defendant’s guideline range for a Grade C violation is 8 to 14 months of imprisonment.

                                                    Hearing

        On August 5, 2021, Defendant appeared for a final revocation hearing. Assistant United

States Attorney Lucas Machicek announced that Defendant and the Government reached an

agreement for Defendant to enter a plea of true to Allegation 3 of the petition and to jointly request

a sentence of 18 months of imprisonment with no further supervised release. After the Court



1
 The United States Sentencing Guidelines as applied to revocations of supervised release “have always been non-
binding, advisory guides to district courts in supervised release revocation proceedings.” United States v. Brown,
122 Fed.Appx. 648, 2005 WL 518704, slip op. p.1 (citing United States v. Davis, 53 F.3d 638, 642 (5th Cir. 1995));
see also United States v. Mathena, 23 F.3d 87 (5th Cir. 1994) (policy statements contained in Chapter 7 of the
Sentencing Guidelines applicable to sentencing a defendant upon revocation of supervised release are advisory
only.).

                                                         3
Case 6:16-cr-00017-JDK Document 386 Filed 08/05/21 Page 4 of 5 PageID #: 1353



explained to Defendant his right to a revocation hearing, he waived his right to a revocation hearing

and entered a plea of “true” to Allegation 3 of the petition. Defendant requested a recommendation

for designation at FCI Memphis or, alternatively, FCI El Reno.

                                    Findings and Conclusions

       I find that Defendant is competent and that his plea and waiver of the revocation hearing

was knowingly and voluntarily made. I accept Defendant’s plea and find by a preponderance of

the evidence that Allegation 3 of the petition is true. Defendant is guilty of a Grade C supervised

release violation. I further find and conclude that Defendant’s term of supervised release should

be revoked and that he should be sentenced to 18 months of imprisonment with no further

supervised release. The recommended sentence is higher than the applicable guideline range, but

it represents an agreement between the parties that takes into consideration the totality of the

circumstances and Defendant’s criminal history.         Any criminal history monetary penalties

previously ordered in the final judgment should be imposed in this revocation, with all payments

collected credited towards outstanding balances.

                                     RECOMMENDATION

       In light of the foregoing, it is recommended that Defendant’s plea of true to Allegation 3

of the petition be ACCEPTED and that Defendant’s term of supervised release be REVOKED.

It is further recommended that Defendant be sentenced to 18 months of imprisonment with no

further supervised release. Any criminal monetary penalties previously ordered in the final

judgment should be imposed in this revocation, with all payments collected credited towards

outstanding balances.

       Before the conclusion of the hearing, the undersigned announced the foregoing

recommendation and notified Defendant of his right to object to this Report and Recommendation

and to be present and allocute before being sentenced by the Court. Defendant waived those rights

                                                 4
Case 6:16-cr-00017-JDK Document 386 Filed 08/05/21 Page 5 of 5 PageID #: 1354



and executed a written waiver in open court. The Government also waived its right to object to

the Report and Recommendation. It is therefore recommended that the Court revoke Defendant’s

supervised release and enter a Judgment and Commitment for him to be sentenced to 18 months

of imprisonment with no further supervised release. The judgment should reflect credit for time

served from Defendant’s date of arrest on this petition, April 12, 2021.



        So ORDERED and SIGNED this 5th day of August, 2021.




                                                 5
